Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Dudley et al. (WO 2012/041938 A2) and Gaucher et al. (EP 0,689,848 A1). 
Dudley discloses:
A refill assembly (6; see Fig. 3-6) for use in a medicinal inhaler (2) and
configured to be removably coupled to a reusable assembly (4) of a medicinal inhaler, the refill assembly comprising:
a patient port (28);
an adapter (e.g. 8) configured to cause a dose of medicament to be released (see page 15, lines 22-27), the adapter movable between a first position in which a dose of medicament is not released (see Fig. 3 and 5; page 13, lines 17-19 and 31-33; page 15, lines 22-33; and page 16, lines 8-9) and a second position in which a dose of medicament is released (see Fig. 4 and 6; page 13, lines 17-19 and 29-31; page 15, lines 22-33; and page 16, lines 8-10 and 28-31);
a lockout mechanism ("interlock") positioned to lock the adapter in its first position, wherein the lockout mechanism is releasable in response to the refill assembly and the reusable assembly being coupled together, such that movement of the adapter between its first position and its second position is permitted when the refill assembly is coupled to a reusable assembly and is inhibited when the refill 
Dudley does not explicitly disclose that the refill assembly further comprises a lockout override actuator movable between a first position in which the lockout mechanism is in a first locked state, and a second position in which the lockout mechanism is in a second unlocked state and the adapter is movable from its first position to its second position even when the refill assembly is not coupled to a reusable assembly.
Gaucher discloses manual unblocking of dispensing blocking means in a medicinal inhaler (see Fig. 1; [0011] of translation). However, the purpose of said manual unblocking is to overcome malfunction of said blocking means. Said blocking means are, moreover, directed to preventing repeated dispensing within a predetermined time interval, and not to preventing actuation of a refill assembly in isolation from a reusable part. Therefore, the skilled person would not have any motivation to solve the problem of how to allow a stand-alone operation of the refill assembly as an independent inhaler by considering the disclosure of Gaucher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785